The Honorable Randy Minton State Representative 880 Minton Road Ward, AR 72176-8618
Dear Representative Minton:
I am writing in response to your request for my opinion on a question involving the application of the Uniform Machine Gun Act (the "Act"), A.C.A. § 5-73-201 et seq. (Repl. 1997  Supp. 2001). You have provided the following background information:
  Remington Arms has several Machine-guns that they own with BATF's approval. Remington purchases a Special Tax Stamp from the US Government each year at a cost of $3,500 for this privilege. These guns are used to test different types of ammunition that in most cases are used by many Law Enforcement agencies throughout the world. This includes the Arkansas State Police and several other Law Enforcement Agencies in the state.
  In the course of these activities, agents of the company would on occasion like to remove one or more of these guns from the business occupancy premises of the Remington Arms Company for testing and/or demonstration purposes. It goes without saying that the agents of the company are trained professionals that understand all aspects of firearm handling and safety.
Against this backdrop, you have posed a question I will paraphrase as follows:
  Do current Arkansas statutes, particularly ACA 5-73-205(1), allow agents of Remington Arms who are professionals trained in firearm safety and handling to remove machine guns from the business premises for testing and/or demonstration purposes?
RESPONSE
I must respectfully decline to answer your question, which invites me to counsel a private business on compliance with state law. By statute, I am specifically prohibited from engaging in the private practice of law. A.C.A. § 25-16-701. Accordingly, I can only advise that your constituent pose its question to private counsel.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh